IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                           Assigned on Briefs September 9, 2003

               STATE OF TENNESSEE V. ARTHUR BUFORD, III

                  Direct Appeal from the Criminal Court for Shelby County
                         No. 01-04246-47 W. Otis Higgs, Jr., Judge



                     No. W2002-02258-CCA-R3-CD - Filed March 1, 2004


The appellant, Arthur Buford III, was convicted by a jury of two counts of first degree murder. After
being sentenced to two consecutive life sentences, the appellant presents the following issues for our
review: (1) whether the trial court abused its discretion by allowing the introduction of photographic
evidence of the crime scene; (2) whether the evidence is sufficient to sustain the convictions; and
(3) whether the trial court properly sentenced the appellant. Finding no reversible error, we affirm
the judgment of the trial court.

    Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Trial Court are Affirmed.

JERRY L. SMITH , J., delivered the opinion of the court, in which GARY R. WADE, P.J., and JOE G.
RILEY , J., joined.

Ross A. Sampson, Memphis, Tennessee, for the appellant, Arthur Burford, III.

Paul G. Summers, Attorney General & Reporter; Helena Walton Yarbrough, Assistant Attorney
General; William L. Gibbons, District Attorney General; Jerry Kitchen and Betsy Carnesale,
Assistant District Attorneys General, for the appellee, State of Tennessee.


                                             OPINION

                                        Factual Background


       The appellant worked at a car wash in Memphis with both Cedric Moerings and Tyler Jones.
The appellant’s lifelong friend, Omarr Hurd, worked at a local hotel. On January 8, 2000, Omarr
Hurd reserved a room at the hotel for the appellant’s mother for the night. The appellant’s sister and
her boyfriend, Justin McNeil, came to the hotel at some point to “hang out” with the appellant’s
mother and watch television.
        When Omarr Hurd got off work that night at around 11:00 p.m., his girlfriend picked him
up and took him home. He changed clothes before the appellant picked him up in his mother’s car.
The appellant’s mother called and asked him to pick up his sister and her boyfriend at the hotel and
take them home. The appellant and Omarr Hurd picked up the appellant’s sister and Justin McNeil
at the hotel. Instead of taking them home, however, the appellant stopped at Cedric Moerings’s and
Tyler Jones’s apartment. On the way to the apartment, the appellant asked if anyone had any gloves.
The appellant pulled the car around to the back of the apartment, backed into a parking space, and
produced a gun. Omarr Hurd had given the gun to the appellant on New Year’s Eve to return to
Cedric Moerings. Omarr Hurd had borrowed the gun from Cedric Moerings several months earlier
after someone attempted to rob his girlfriend. Omarr Hurd asked the appellant to return the gun to
Cedric Moerings because, about a week and a half prior to January 8, 2000, Omarr Hurd and Cedric
Moerings got into an argument about a young woman named Brandy. Evidently, Omarr Hurd gave
Brandy his phone number even though Cedric Moerings was trying to date her. Cedric Moerings
told Brandy several things about Omarr Hurd that were not true, and, when confronted about what
he told Brandy, Cedric Moerings and Omarr Hurd got into a verbal altercation.

        When the appellant produced the gun, he turned around to his sister and Justin McNeil in the
backseat of the vehicle, cocked the gun, and said in a joking manner, “If y’all tell anybody I came
over here, I will kill y’all.” The appellant left the car. Omarr Hurd, the appellant’s sister, and Justin
McNeil sat in the car for five to ten minutes listening to the radio. Then the appellant returned to
the car and was shaking so badly that he could hardly start the car. He placed the gun in Omarr
Hurd’s lap and stated, “You need to get that away from me.” Omarr Hurd then asked how Cedric
Moerings was doing, but the appellant did not respond. He later commented that “I was the last
thing [Tyler Jones] saw before I shot him.” The appellant drove the car to his mother’s house where
everyone went inside.

       The appellant then took Omarr Hurd home. Once there, Omarr Hurd gave the appellant a
box of bullets and told him to “get those out of my house . . . I don’t have anything to do with this.”
The appellant took the bullets, put them in the garbage and took the garbage out to the dumpster.
The appellant then left Omarr Hurd’s house for about twenty-five minutes. When the appellant
returned, he stayed with Omarr Hurd until the two were arrested by the police on January 11, 2000.

       During the afternoon of January 9, 2000, Officer Ashley Moore of the Memphis Police
Department visited the apartment of Cedric Moerings and Tyler Jones at 5444 Meadowlake Drive
in Memphis in response to an anonymous telephone call. After arriving at the apartment, Officer
Moore knocked on the door but received no response. He also knocked on a window and received
no response. At that time, Officer Moore peered through the window, saw the television was on, and
could see that someone was lying on the couch. Because the screen was not on the window, Officer
Moore raised the window and peered inside the apartment. He saw two individuals inside, realized
that something was wrong, closed the window, and called for an ambulance.

      Once the paramedics arrived, they entered the apartment through the window with Officer
Moore where they discovered the two victims. One victim was lying on the couch with a large injury


                                                  -2-
to the head. The other victim was sitting in a recliner, wrapped in a comforter, with a large injury
to the head. Both victims appeared to be dead. Officer Moore performed a quick search of the
apartment to secure the area before climbing back out of the window. The victims were later
identified as Cedric Moerings and Tyler Jones.

       When the appellant was arrested on January 11, 2000, he gave several different versions of
the events of the evening of January 8, 2000, to the police. Only after being confronted with the
other witnesses’ versions of what happened that night did the defendant ultimately admit to the
shootings. The appellant’s statement indicates that he drove to Cedric Moerings’s and Tyler Jones’s
apartment and exited the vehicle while his sister, Omarr Hurd, and Justin McNeil waited in the
vehicle. According to the appellant, Omarr Hurd did not give him the gun to return to Cedric
Moerings until that night.

        The appellant indicated that once he arrived at the apartment and knocked on the door, Cedric
Moerings answered the door. The appellant asked Cedric Moerings if he knew where he could get
some “weed,” Cedric Moerings replied, “No,” and then went to the bathroom. When Cedric
Moerings returned from the bathroom, the appellant gave him the gun. The appellant stated that at
that time, Cedric Moerings took the gun, pointed it at him, and started verbally assaulting him. The
appellant testified that he was scared that Cedric Moerings was going to kill him, so he reached for
the gun. The two started tussling and the appellant managed to twist the gun out of Cedric
Moerings’s hand and shoot the gun several times. The appellant claimed he shut his eyes when he
shot the gun, and that he shot Cedric Moerings near the front door of the apartment. The appellant
stated that, at that time, Tyler Jones jumped up from the couch and rushed toward him. The
appellant again closed his eyes and fired the gun several times. After the appellant shot Cedric
Moerings and Tyler Jones, he ran back to the vehicle.

      The appellant was indicted by the Shelby County Grand Jury on two counts of first degree
murder for the deaths of Cedric Moerings and Tyler Jones.

        Dr. O’Brien C. Smith, a forensic pathologist and Medical Examiner for Shelby County,
performed the autopsies on both victims and testified at trial. He determined that Tyler Jones, the
victim found lying on the couch, was shot at close range, within two feet, twice in the center of his
forehead. The two gunshot wounds were three-fourths of an inch apart. Dr. Smith was able to
determine the range of the shots due to the presence of powder burns on Tyler Jones’s forehead. One
bullet entered the center of his forehead, went through the scalp, bone, sinuses, and became lodged
in the roof of his mouth where the bullet was recovered. The second bullet struck the upper
forehead, went through the scalp and skull, producing skull fractures and damage to the right frontal
lobe of the brain. The second bullet was recovered in Tyler Jones’s skull. Dr. Smith opined that the
cause of Tyler Jones’s death was multiple gunshot wounds to the head.

      Cedric Moerings, the victim found in the recliner chair, was also shot twice in the head. The
gunshot wounds were located on the right side of his head above the ear and were eighty-five
hundredths of an inch apart. Both shots were from a distance of more than two feet and both bullets


                                                -3-
traveled to the back of Cedric Moerings’s skull on the left side where the bullets were recovered.
Both of the victims were killed with a .38 caliber automatic gun.

        Paulette Sutton, Assistant Director of Forensic Science at the Regional Forensic Center, is
an expert blood serologist who has analyzed body fluids and blood stain patterns for twenty-five
years. At trial, she testified that when a body is shot, blood is expelled from the body
instantaneously, before the body is able to fall or move. She was able to determine from
photographs, diagrams of the crime scene, autopsy files, statements, and other information, that Tyler
Jones, who was found on the couch, was found in essentially the same position as when he was shot.
Her opinion was based on the fact that there were no blood stains on the pillows around the body,
on the sofa, or on Tyler Jones’s pants or socks. There was also not any blood on the floor or the
nearby coffee table. Ms. Sutton concluded that it was impossible for Tyler Jones to be in an upright
position or even sitting up on the couch when he was shot.

       As to Cedric Moerings, who was found sitting in a recliner chair with a comforter wrapped
around him, Ms. Sutton similarly concluded that he was also found in the same position as when he
was shot and killed. Ms. Sutton based her conclusion on the fact that there were no blood stains on
the comforter wrapped around Moerings, on the front of his shirt, or the floor beneath him. Cedric
Moerings’s blood was confined to the right side of his head.

        Ms. Sutton ultimately concluded that it would have been impossible for either victim to be
in a standing, sitting, attempting to sit, attempting to stand, or any position other than the position
they were in when found.

       At the conclusion of the evidence, the jury convicted the defendant of two counts of first
degree murder. As a result, he was sentenced to two consecutive life sentences. On appeal, he
challenges the sufficiency of the evidence, the introduction into evidence of certain crime scene
photographs, and the imposition of two consecutive life sentences.

                             Introduction of Crime Scene Photographs

        The appellant complains on appeal that the trial court abused its discretion by admitting
crime scene photographs. Specifically, the appellant contends that the trial court should have granted
his motion in limine to exclude certain photographs as unduly prejudicial and cumulative. He argues
that the photographs showing “one of the men’s brains coming out of his nose” as well as the
“photographs showing the location of the bullet wounds” were cumulative, prejudicial, and
unnecessary to rebut the appellant’s theory of self-defense or show premeditation on his part. The
State counters that the appellant has waived this issue on appeal for failing to identify which
photographs should have been excluded. The State points out that the appellant’s brief, motion for
new trial, and amended motion for new trial do not identify which photographs should have been




                                                 -4-
excluded.1 In the alternative, the State argues that the crime scene photographs were not unduly
prejudicial or overly cumulative.

        As we begin our analysis, we note well-established precedent providing “that trial courts have
broad discretion in determining the admissibility of evidence, and their rulings will not be reversed
absent an abuse of that discretion.” State v. McLeod, 937 S.W.2d 867, 871 (Tenn. 1996). Moreover,
the Tennessee Rules of Evidence embody, and our courts traditionally have acknowledged, “a policy
of liberality in the admission of evidence in both civil and criminal cases.” State v. Banks, 564
S.W.2d 947, 949 (Tenn. 1978); State v. Robinson, 930 S.W.2d 78, 84 (Tenn. Crim. App. 1995). To
be admissible, evidence must satisfy the threshold determination of relevancy mandated by
Tennessee Rule of Evidence 401. See, e.g., Banks, 564 S.W.2d at 949. Rule 401 defines “relevant
evidence” as being “evidence having any tendency to make the existence of any fact that is of
consequence to the determination of the action more probable or less probable than it would be
without the evidence.” Tenn. R. Evid. 401. However, relevant “evidence may be excluded if its
probative value is substantially outweighed by . . . the danger of unfair prejudice.” Tenn. R. Evid.
403; see also Banks, 564 S.W.2d at 951.

         Graphic, gruesome, or even horrifying photographs of crime victims may be admitted into
evidence if they are relevant to some issues at trial and their prejudicial effect is outweighed by their
probity. Banks, 564 S.W.2d at 949-51. On the other hand, “if they are not relevant to prove some
part of the prosecution’s case, they may not be admitted solely to inflame the jury and prejudice them
against the defendant.” Banks, 564 S.W.2d at 951 (citing Milam v. Commonwealth, 275 S.W.2d
921 (Ky. 1955)). The decision as to whether such photographs should be admitted is one entrusted
to the trial court, and that decision will not be reversed on appeal absent a showing of abuse of
discretion. Id. at 949; State v. Dickerson, 885 S.W.2d 90, 92 (Tenn. Crim. App. 1993).

        In the case herein, the trial judge conducted a jury-out hearing on the motion in limine filed
by the appellant prior to opening statements and prior to the admission of the contested photographs.
Upon reviewing the photographs, the trial court weighed the prejudicial effect of the introduction
of the photographs with the probative value and made a determination that the photographs were
admissible.


         1
           The motion in limine itself is not a part of the record. There is a brief exchange at the beginning of trial where
the appellant’s counsel states that “all of them [the photographs] are just way too prejudicial to show the jury.” Later
on in the discussion, the appellant’s counsel and the trial court make references to “this one right here” and “this.” The
trial court decided to address the admissibility of each photograph prior to its admission. During trial, when several
unspecified photographs were about to be introduced, appellant’s counsel objected. The trial court conducted a side bar
where the court admitted certain photographs and refused others. The trial court stated that it was “going to allow these
but not those.” Thus, from the record, we are unable to ascertain in particular which photographs the appellant is
challenging on appeal. “W hen a party seeks appellate review there is a duty to prepare a record which conveys a fair,
accurate and complete account of what transpired with respect to the issues forming the basis of the appeal.” State v.
Ballard, 855 S.W .2d 557, 560 (Tenn. 1993). Ordinarily, the failure of the appellant to secure an adequate record
precludes our consideration of matters not contained in the record. See Tenn. R. App. P. 24(b); State v. Troutman, 979
S.W .2d 271, 274 (Tenn. 1998). Nevertheless, due to the severity of these offenses, we will address the appellant’s issue
on the merits.

                                                            -5-
         The record contains photographs of the victims lying on the couch and recliner as well as
the autopsy photographs which all graphically demonstrate the location and nature of the victims’
wounds. The photographs were used at trial during testimony of the police officer who was the first
on the scene, the medical examiner who performed the autopsies, and the blood serologist. The
police officer testified as to the nature of the scene upon his arrival, including the location of the
bodies and the nature of the wounds that the victims sustained. See State v. Stephenson, 878 S.W.2d
530, 542 (Tenn. 1994) (stating that trial court did not abuse its discretion when it admitted a
photograph of a corpse to illustrate the testimony of a police detective). The Medical Examiner
utilized autopsy photographs to illustrate the location and nature of the wounds sustained by the
victims. See State v. Smith, 868 S.W.2d 561, 576 (Tenn. 1993) (holding that trial court did not
abuse its discretion in allowing autopsy photograph of victim during guilt phase of trial in part to
illustrate Medical Examiner’s testimony). The blood serologist utilized the photographs from the
scene and from the autopsy to make conclusions regarding the location of the victims at the time they
were shot. Her testimony was introduced to rebut the appellant’s theory of self-defense.

        We determine that the pictures were certainly relevant to counter the appellant’s contention
that he shot the victims in self-defense with his eyes closed after a “tussle” for the gun. The pictures
indicate a violent attack where each of the victims was shot twice in the head. They show the close
proximity of the gunshot wounds as well as the location of the victims’ bodies. We have viewed the
photographs and conclude that while they were certainly unpleasant, the probative value of the
photographs was not substantially outweighed by danger of unfair prejudice. Under these
circumstances we cannot say the trial judge abused his discretion in admitting these pictures. This
issue does not merit reversal.

                                     Sufficiency of the Evidence

        When a defendant challenges the sufficiency of the evidence, this Court is obliged to review
that claim according to certain well-settled principles. A verdict of guilty, rendered by a jury and
“approved by the trial judge, accredits the testimony of the” State’s witnesses and resolves all
conflicts in the testimony in favor of the State. State v. Cazes, 875 S.W.2d 253, 259 (Tenn. 1994);
State v. Harris, 839 S.W.2d 54, 75 (Tenn. 1992). Thus, although the accused is originally cloaked
with a presumption of innocence, the jury verdict of guilty removes this presumption “and replaces
it with one of guilt.” State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982). Hence, on appeal, the
burden of proof rests with the defendant to demonstrate the insufficiency of the convicting evidence.
Id. The relevant question the reviewing court must answer is whether any rational trier of fact could
have found the accused guilty of every element of the offense beyond a reasonable doubt. See Tenn.
R. App. P. 13(e); Harris, 839 S.W.2d at 75. In making this decision, we are to accord the State “the
strongest legitimate view of the evidence as well as all reasonable and legitimate inferences that may
be drawn therefrom.” See Tuggle, 639 S.W.2d at 914. As such, this Court is precluded from re-
weighing or reconsidering the evidence when evaluating the convicting proof. State v. Morgan, 929
S.W.2d 380, 383 (Tenn. Crim. App. 1996); State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim.
App. 1990). Moreover, we may not substitute our own “inferences for those drawn by the trier of
fact from circumstantial evidence.” Matthews, 805 S.W.2d at 779.


                                                  -6-
        In the case herein, the appellant was charged with two counts of first degree murder and the
jury returned a verdict finding the appellant guilty on both counts. The appellant argues on appeal
that the evidence presented at trial did not establish that he acted with premeditation. Further, the
appellant argues that the testimony of Omarr Hurd and Justin McNeil was contradictory as to the
events that transpired the night of the killings and that his own testimony was consistent with his
theory of self-defense. The State counters that there was overwhelming evidence to support the
verdict.

        Tennessee Code Annotated section 39-13-202(a)(1) defines first degree murder, in pertinent
part as “a premeditated and intentional killing of another.” Tennessee Code Annotated section 39-
13-202(d) provides:

       As used in subdivision (a)(1) “premeditation” is an act done after the exercise of
       reflection and judgment. “Premeditation” means that the intent to kill must have
       been formed prior to the act itself. It is not necessary that the purpose to kill pre-exist
       in the mind of the accused for any definite period of time. The mental state of the
       accused at the time the accused allegedly decided to kill must be carefully considered
       in order to determine whether the accused was sufficiently free from excitement and
       passion as to be capable of premeditation.

Tenn. Code Ann.§ 39-13-202(d). Therefore, in order to convict the appellant of his indicted offense,
the State was required to prove beyond a reasonable doubt that the defendant killed the victims with
“premeditation.” “[W]hether premeditation is present is a question of fact for the jury, and it may
be inferred from the circumstances surrounding the” commission of the crime. State v. Billy Gene
Debow, Sr., No. M1999-02678-CCA-R3-CD, 2000 WL 1137465, at *4 (Tenn. Crim. App. at
Nashville, Aug. 2, 2000); see also State v. Davidson, 121 S.W.3d 600, 614 (Tenn. 2003); State v.
Bland, 958 S.W.2d 651, 660 (Tenn. 1997); State v. Anderson, 835 S.W.2d 600, 605 (Tenn. Crim.
App. 1992). Some relevant factors that tend to support the existence of premeditation include: “the
use of a deadly weapon upon an unarmed victim; the particular cruelty of the killing; declarations
by the defendant of an intent to kill; evidence of procurement of a weapon; preparations before the
killing for concealment of the crime, calmness immediately after the killing,” and evidence that the
victim was retreating or attempting to escape when killed. Davidson, 121 S.W.3d at 614; Bland, 958
S.W.2d at 660; see also State v. West, 844 S.W.2d 144, 148 (Tenn. 1992). “[T]he fact that repeated
blows (or shots) were inflicted on the victim is not sufficient, by itself, to establish first-degree
murder.” State v. Brown, 836 S.W.2d 530, 542 (Tenn. 1992).

         Looking at the evidence in a light most favorable to the State, the evidence at trial showed
the following. The appellant admitted that he killed both Cedric Moerings and Tyler Jones. The
testimony of Ms. Sutton, the blood serologist, indicated unequivocally that it was impossible for
either victim to have been in a standing or even a sitting position at the time they were shot due to
the lack of blood anywhere except for the immediate area of the gunshot wounds. Omarr Hurd
testified that the appellant admitted to shooting the victims while they sat in the recliner and lay on
the couch.


                                                  -7-
        The only question at trial was whether there was premeditation or whether the appellant
killed the victims in self-defense as he proclaimed. Self-defense requires a reasonable belief that
“force is immediately necessary to protect against the other’s use or attempted use of unlawful force”
and that there was an “imminent danger of death or serious bodily injury” to the defendant. Tenn.
Code Ann. § 39-11-611(a). When a defendant relies upon a theory of self-defense, the State bears
the burden of proving that the defendant did not act in self-defense. State v. Sims, 45 S.W.3d 1, 10
(Tenn. 2001). Further, it is well settled that whether an individual acted in self-defense is a factual
determination to be made by the jury as the sole trier of fact. State v. Ivy, 868 S.W.2d 724, 727
(Tenn. Crim. App. 1993). It was within the jury’s purview to reject the self-defense theory. See State
v. Goode, 956 S.W.2d 521, 527 (Tenn. Crim. App. 1997). We conclude that there was sufficient
evidence for the jury to find the appellant guilty of two counts of first degree murder. This issue has
no merit.

                                             Sentencing

        “When reviewing sentencing issues . . . , the appellate court shall conduct a de novo review
on the record of such issues. Such review shall be conducted with a presumption that the
determinations made by the court from which the appeal is taken are correct.” Tenn. Code Ann. §
40-35-401(d). “However, the presumption of correctness which accompanies the trial court’s action
is conditioned upon the affirmative showing in the record that the trial court considered the
sentencing principles and all relevant facts and circumstances.” State v. Ashby, 823 S.W.2d 166,
169 (Tenn. 1991). In conducting our review, we must consider the defendant’s potential for
rehabilitation, the trial and sentencing hearing evidence, the pre-sentence report, the sentencing
principles, sentencing alternative arguments, the nature and character of the offense, the enhancing
and mitigating factors, and the defendant’s statements. Tenn. Code Ann. §§ 40-35-103(5), -210(b);
Ashby, 823 S.W.2d at 169. We are to also recognize that the defendant bears “the burden of
demonstrating that the sentence is improper.” Ashby, 823 S.W.2d at 169.

        The appellant argues on appeal that the trial court erred by ordering consecutive sentencing.
Specifically, he argues that the record is “absent of the specific statutory factors used to determine
if consecutive sentencing is warranted.” The State counters that because there is no record of the




                                                 -8-
sentencing hearing in the record, this Court must presume that the sentence imposed by the trial court
is correct.2

         A trial court may impose consecutive sentencing upon a determination that one or more of
the criteria set forth in Tennessee Code Annotated section 40-35-115(b) exists. This section permits
the trial court to impose consecutive sentences if the court finds, among other criteria, that “the
defendant is a dangerous offender whose behavior indicates little or no regard for human life, and
no hesitation about committing a crime in which the risk to human life is high.” Tenn.Code Ann.
§ 40-35-115(b)(4). However, before ordering the defendant to serve consecutive sentences on the
basis that he is a dangerous offender, the trial court must find that the resulting sentence is
reasonably related to the severity of the crimes, necessary to protect the public against further
criminal conduct, and in accord with the general sentencing principles. See State v. Imfeld, 70
S.W.3d 698, 708-09 (Tenn. 2002); State v. Wilkerson, 905 S.W.2d 933, 938-39 (Tenn. 1995).

         In imposing the consecutive sentences, the trial court described the crimes as “gruesome . .
. the scene of . . . two bloody, dastardly, homicides” and the manner in which the homicides occurred
as “almost like a professional killing. Two professional killings.” The trial court noted that the
appellant maintained several different versions of the events of the night of the murder throughout
the investigation and trial, and that the appellant even tried to change his story on the day of the
sentencing hearing. The trial court found that it would be “manifestly unjust . . . to the community
if I did not run these sentences consecutively. . . it must be a deterrent to the Memphis community
that when you take two lives in this manner, you’re going to have to step up to the plate and pay for
it.” The court then ordered the two life sentences to be served consecutively.

        The trial court did not expressly label the appellant a “dangerous offender” or expressly
address the two Wilkerson factors. See Wilkerson, 905 S.W.2d at 939. Nevertheless, it is apparent
from the trial court’s findings that it felt consecutive sentencing was necessary to protect the public
from further criminal conduct by the appellant, the second Wilkerson factor. Id. Further, while it
was not expressly addressed by the trial court that consecutive sentences were reasonably related to
the severity of the offenses, the first Wilkerson factor, the trial court did find that the heinousness
of the crimes “crie[d] out” for consecutive sentencing. Id. Under these circumstances, we find that
the imposition of consecutive sentencing was appropriate in this case.


         2
           W e note that the original technical record filed in this Court did not contain a transcript of the sentencing
hearing. On August 15, 2003, the appellant filed a motion to supplement the appellate record. This Court entered an
order on August 20, 2003, ordering the trial court clerk to certify and transmit a supplemental record within fifteen days.
The trial court filed a letter with this Court on September 8, 2003, stating that “the appellant did not submit to the trial
court clerk a transcript of the motion for new trial. . . [t]herefore the trial court clerk is unable to certify and transmit a
supplemental record as requested by [appellant’s counsel].” Despite this letter, the trial court submitted two volumes
of supplemental record on September 23, 2003, which consisted of the transcripts of the opening and closing statements.
Then, on September 26, 2003, a transcript of the sentencing hearing was filed with this Court. The transcript of the
sentencing hearing contains a certification by the clerk of the trial court that it represents a true and accurate copy of the
transcript. The State did not file an additional brief once the transcript of the sentencing hearing was filed with this
Court.

                                                             -9-
                                            Conclusion

        After a thorough review of the record, we find that none of the issues raised by the appellant
merit relief, and thus, affirm the judgment of the trial court.




                                                       ___________________________________
                                                       JERRY L. SMITH, JUDGE




                                                -10-